

114 HR 6373 IH: To designate the facility of the United States Postal Service located at 324 West Saint Louis Street in Pacific, Missouri, as the “Specialist Jeffrey L. White, Jr. Post Office”.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6373IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Luetkemeyer (for himself, Mr. Cleaver, Mr. Graves of Missouri, Mr. Smith of Missouri, Mrs. Hartzler, Mr. Long, Mrs. Wagner, and Mr. Clay) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 324 West Saint Louis
			 Street in Pacific, Missouri, as the Specialist Jeffrey L. White, Jr. Post Office.
	
		1.Specialist Jeffrey L. White, Jr. Post Office
 (a)DesignationThe facility of the United States Postal Service located at 324 West Saint Louis Street in Pacific, Missouri, shall be known and designated as the Specialist Jeffrey L. White, Jr. Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Specialist Jeffrey L. White, Jr. Post Office.
			